DUGGAN, J.,
concurring in part and dissenting in part. I concur in that part of the majority opinion holding that a stepparent does not owe a duty of support to his stepchild upon termination of the marriage. I write separately, however, because I disagree with the portion of the majority opinion that reverses the superior court’s order to retroactively suspend the petitioner’s support obligation from February 2002 to September 5, 2003. The plain language of RSA 546-A:6 gives the superior court limited *276discretion to modify or vacate a child support obligation “where justice requires.” In my view, this is such a situation.
Here, following the divorce, the respondent was awarded physical custody of the petitioner’s son. As a result, the petitioner was required to pay child support. However, in January 2002, the parties agreed that the petitioner would have custody of her son, as well as sole financial responsibility for him. In June 2003, the petitioner filed a petition for modification of the support order with the superior court. In September 2003, the court suspended the petitioner’s support obligation from February 2002 until the September 2003 date of its order. The superior court thus concluded that the petitioner should not be required to pay arrearage because she in fact had custody of her son during this time period. The majority’s holding, on the other hand, requires the petitioner to pay child support to the respondent even though he no longer had custody of her son.
Because I believe that this is a situation in which justice requires the modification of the order of support, I respectfully dissent.